PER CURIAM.
Defendant-appellant was informed against for (1) resisting an officer with violence to his person, and (2) petit larceny. He was tried by jury, found guilty of both counts and sentenced to two years in the state penitentiary for the first count. Imposition of sentence on the petit larceny count was withheld.
Defendant-appellant first contends that the trial court erred in denying defense counsel’s motion to dismiss the charges against him based on the alleged illegality of his arrest. We disagree.
We find that the arrest of the appellant was valid as the record clearly demonstrates that the arresting officer was acting pursuant to authority granted to him by the arrest statute, Fla.Stat. § 901.-15, F.S.A. See also Rosenberg v. State, Fla.App.1972, 264 So.2d 68.
Turning to appellant’s second point on appeal that the trial court erred m refusing to give a jury instruction on impeachment requested by defense counsel, we find this contention to be lacking in merit because the request therefor was untimely and the instruction itself redundant as it was fully covered in the general charge to the jury. See CrPR 3.390, 33 F.S.A.; York v. State, Fla.App.1969, 232 So.2d 767; Pabst v. State, Fla.App.1964, 169 So.2d 329.
For the reasons cited hereinabove, the judgment and sentence herein appealed are affirmed.
Affirmed.